Plan Of Liquidation And Dissolution Of Old Mutual Insurance Series Fund This Plan of Liquidation and Dissolution (the “Plan”) is intended to accomplish the complete liquidation and dissolution of the Old Mutual Insurance Series Fund, a statutory trust organized under the laws of the State of Delaware (the “Trust”) and registered with the Securities and Exchange Commission as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”), in conformity with the laws of the State of Delaware, the 1940 Act, the Internal Revenue Code of 1986, as amended (the “Code”), and the Trust’s Amended and Restated Agreement and Declaration of Trust, dated as of March 1, 2006 (the “Declaration of Trust”), and Amended and Restated By-Laws, dated as of May 21, 2008 (“Organizational Documents”), including the complete liquidation and dissolution of the following series portfolios of the Trust (each, a “Fund” and, collectively, the “Funds”):Old Mutual Columbus Circle Technology and Communications Portfolio, the Old Mutual Growth II Portfolio, the Old Mutual Large Cap Growth Portfolio, the Old Mutual Large Cap Growth Concentrated Portfolio, the Old Mutual Mid-Cap Portfolio, the Old Mutual Select Value Portfolio, the Old Mutual Small Cap Portfolio, and the Old Mutual Small Cap Growth Portfolio.All references in this Plan to action taken by a Fund shall be deemed to refer to action taken by the Trust on behalf of a Fund. WHEREAS, Old Mutual Capital, Inc. (“OMCAP”) has recommended to the Board of Trustees of the Trust (the “Board of Trustees”) that the Trust and the Funds be terminated, liquidated and dissolved; and WHEREAS, the Board of Trustees has considered the impact on the Funds’ shareholders of the termination and liquidation of the Funds and the Trust; and WHEREAS, the Board of Trustees has determined that the termination, liquidation and dissolution of the Funds is advisable and in the best interests of the shareholders of the Funds, and has considered and approved this Plan as the method of accomplishing such actions; and WHEREAS, pursuant to Sections 9.3 and 6.1 of the Declaration of Trust, the Funds and the Trust may be terminated at any time by the Trustees by written notice to the shareholders of the Funds, provided there are less than 100 shareholders of record of the Trust or a Fund as of the date the Plan is approved by the Trustees. NOW THEREFORE, the termination, liquidation and dissolution of the Funds shall be carried out in the manner set forth herein: 1.Effective Date of
